Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response for Reconsideration
	The response for reconsideration filed 2/28/2022 has been entered. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/22/2022 and 3/08/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Muller (US 2,021,015) in view of Cheng (CN 208129720).
Re claim 1: Muller teaches a cosmetic container comprising: a base (11, fig. 1) that defines an interior (interior of 11, fig. 2); an insert (insert in 11, fig. 7) located in the interior of the base (see annotated fig. 2), wherein the insert (see fig. 2) defines a reservoir (space of 18, fig. 1) for receiving a viscous cosmetic product (powder compartment, see Col. 1 lines 39-45); a power source (25, fig. 2); one or more arrays of lighting elements (23', fig. 2) supported by the insert (see fig. 2) that are able to receive power from the power source (25); an on/off switch (27, fig. 1) that is able to establish or interrupt the flow of electricity from the power source (25) to the one or more arrays of lighting elements (23); and a lid (12, fig. 1) that is hingedly attached (see fig. 2) to the base (11), and able to assume a closed position or an opened position (opened or closed by 14 latching to 15, fig. 1) with respect to the base (11); a one-way mirror (13, fig. 1) (mirror can only be from front direction facing 13, fig. 1) supported in an opening (opening between edges of 12, fig. 1), the one-way mirror (13) having an inside surface (surface shown in fig. 1) and an outside surface (surface attached to 12 fig. 1).  

    PNG
    media_image1.png
    426
    635
    media_image1.png
    Greyscale

However, Muller fails to teach the opening that passes through the lid.
Cheng teaches an opening (opening of 11, fig. 3) that passes through the lid (2, fig. 3).
Therefore, in view of Cheng, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form an opening through the lid of Muller where the one-way mirror is supported in the opening that passes through the lid, in order to reduce the weight and amount of material used to manufacture the lid.

Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive. 
Regarding applicant's argument "a one-way mirror is commonly understood as “a reciprocal mirror that appears reflective on one side and transparent at the other. The perception of one-way transmission is achieved when one side of the mirror is brightly lit and the other side is dark. This allows viewing from the darkened side but not vice versa", the examiner notes that the features upon which applicant relies (i.e., " a reciprocal mirror that appears reflective on one side and transparent at the other") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding applicant's argument that " Now, to meet this requirement for a one-way mirror, the Examiner has relied on element 13 of Muller, as shown in fig. 1. However, the mirror of Muller is no where disclosed to be a one-way mirror", the examiner notes that the claim recites a "one-way mirror" but does not further specify how the one-way mirror is structurally or functionally distinguished from the mirror of Muller. The examiner notes that the claim does not further clarify what a "one-way mirror" is and therefore the examiner is interpreting "one-way mirror" as a mirror which can be seen from one side. In this case, the mirror 13 of Muller can be seen from one side within the cover 12 and is not visible from the other side since it is blocked by the cover 12, therefore the mirror 13 of Muller can be reasonably interpreted as a one-way mirror. The examiner suggests further clarification of the structure in the claims which enables the mirror to be considered a one-way mirror to be distinguished from the Muller reference. 
Regarding applicant's argument that "even if Muller is modified by Cheng by forming an opening through the lid of Muller, there is still no suggestion or motivation in the cited art to replace the ordinary mirror of Muller with a one-way mirror as required by claim 1", the examiner notes that the proposed modification is to form an opening through the lid of Muller where the one-way mirror is supported in the opening that passes through the lid not substituting the mirror of Muller with the mirror of Cheng. 

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken as a whole does not show nor suggest a variable transparency film that is placed onto the outside surface of the one-way mirror, and a voltage converter, wherein the power source and voltage converter are able to maintain a voltage difference between opposite surfaces of the variable transparency film that is effective to render the film transparent with respect to claim 2 as specifically called for in the claimed combinations.
Claims 3-5 are allowable since they are dependent upon claim 2.

Claim 6 is allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a cosmetic container comprising: a base that defines an interior; an insert located in the interior of the base, wherein the insert defines a reservoir for receiving a viscous cosmetic product; a power source; one or more arrays of lighting elements supported by the insert that are able to receive power from the power source; a lid that is hingedly attached to the base, and able to assume a closed position or an opened position with respect to the base; a transparent surface supported in an opening that passes through the lid, the transparent surface having an inside surface and an outside surface; a variable transparency film that is placed onto the outside surface of the transparent surface, a voltage converter, wherein the power source and voltage converter are able to maintain a voltage difference between opposite surfaces of the variable transparency film that is effective to render the film transparent; and an on/off switch that is able to establish or interrupt the flow of electricity from the power source to the variable transparency film and to the one or more arrays of lighting elements as specifically called for in the claimed combinations.
The closest prior art, Muller (US 2,021,015), teaches a cosmetic container comprising: a base that defines an interior; an insert located in the interior of the base, wherein the insert defines a reservoir for receiving a viscous cosmetic product; a power source; one or more arrays of lighting elements supported by the insert that are able to receive power from the power source; a lid that is hingedly attached to the base, and able to assume a closed position or an opened position with respect to the base, an on/off switch that is able to establish or interrupt the flow of electricity from the power source to the variable transparency film and to the one or more arrays of lighting elements
However, Muller, does not include a transparent surface supported in an opening that passes through the lid, the transparent surface having an inside surface and an outside surface; a variable transparency film that is placed onto the outside surface of the transparent surface, a voltage converter, wherein the power source and voltage converter are able to maintain a voltage difference between opposite surfaces of the variable transparency film that is effective to render the film transparent as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Muller reference in the manner required by the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Waisman (US 2004/0020509), Chen (US 2011/0197913), Song (US 2019/0150591), and Kim (US 10,986,910) disclose a similar cosmetic container.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875